Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 10, 2020

                                      No. 04-20-00041-CV

                             Priscilla VILLARREAL-TREVINO,
                                           Appellant

                                                v.

             ALL STAR KIDS DAY CARE AND LEARNING CENTER, INC.,
                                  Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2018CVK001081D1
                        Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
       A copy of appellant’s notice of appeal was filed in this court on January 23, 2020. In
accordance with section 51.017(a) of the Texas Civil Practice and Remedies Code, a notice of
appeal must be served on each court reporter responsible for preparing the reporter’s record.
TEX. CIV. PRAC. & REM. CODE ANN. § 51.017(a).

        The clerk of the court notified the appellant in writing that the certificate of service
attached to the notice of appeal filed in this appeal does not certify that any court reporter was
served. The clerk instructed the appellant to file an amended notice of appeal certifying proper
service on the responsible court reporter(s). An amended notice of appeal has not been filed.

        It is therefore ORDERED that Jose Tellez file an amended notice of appeal in compliance
with section 51.017(a) within ten days from the date of this order. If appellant fails to file an
amended notice of appeal within the time provided, an order will be issued directing Mr. Tellez
to appear and show cause why he should not be held in contempt for failing to file the amended
notice of appeal.


                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of February, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court